Citation Nr: 0336548	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disabilities of the 
hands, arms, left shoulder, right foot, and right toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1973.  Service records show that the veteran was 
awarded a Combat Infantryman's Badge.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2001 of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, (the RO) which denied entitlement 
to service connection for disabilities of the hands, arms, 
left shoulder, right foot, and right toes.    


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In the present case, in an April 2002 statement, the veteran 
indicated that Dr. Williamson informed him that the spinal 
injuries that the veteran incurred in service were most 
likely the cause of the numbness and loss of control in the 
veteran's hands, arms and feet because of the nerve damage in 
and around the veteran's spine and because the spine injury 
was not treated properly at the time.  A medical statement by 
Dr. Williamson and treatment records from Dr. Williamson are 
not associated with the claims folder.  The Board notes that 
treatment records from Dr. William Anderson are associated 
with the claims folder.  However, it is unclear if the 
veteran is referring to Dr. Anderson.  Also, a medical 
opinion relating the hand, arm and feet disabilities to the 
inservice spine injury is not provided in the treatment 
records by Dr. Anderson.  The Board finds that the RO should 
make an attempt to obtain and associate with the claims 
folder the treatment records from Dr. Williamson since such 
records are relevant to the service connection claims.  The 
records in question may show that the veteran's disabilities 
are caused by the service-connected residuals of a fusion of 
L5-S1 with pseudoarthritis.     

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

The Board finds that a VA examination is necessary in order 
to determine whether the service-connected residuals of the 
fusion of L5-S1 with pseudoarthritis caused the disabilities 
of the hands, arms, left shoulder, right foot and toes.  The 
veteran contends that he had numbness and loss of sensation 
of the hands, arms, left shoulder, right foot, and right toes 
due to the service-connected lumbar spine disability.  The 
Board notes that a 60 percent rating is assigned to the 
service-connected lumbar spine disability under the former 
provisions of Diagnostic Code 5293.  The criteria for a 60 
percent rating under Diagnostic Code 5293 includes 
neurological symptoms.  A VA examination is needed in order 
to clarify whether the numbness and loss of sensation of the 
hands, arms, left shoulder, right foot, and right toes are 
symptoms of the service-connected lumbar spine disability or 
whether they are symptoms of distinct and separate 
disabilities.  A VA examination is also necessary to 
determine the etiology of the claimed disabilities.   

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  After securing the address of Dr. 
Williamson and the appropriate consent 
from the veteran, the RO should make an 
attempt to obtain and associate with the 
claims folder the veteran's treatment 
records from Dr. Williamson.    

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine the nature and 
etiology of the disabilities of the 
hands, arms, left shoulder, right foot 
and right toes.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should specify 
all disabilities present in the hands, 
arms, left shoulder, right foot and right 
toes.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the 
disabilities of the hands, arms, left 
shoulder, right foot and right toes were 
incurred during the veteran's period of 
service or are medically related to the 
veteran's period of service or to the 
service-connected residuals of the fusion 
of L5-S1 with pseudoarthritis.  The 
examiner should provide a medical opinion 
as to whether the symptoms of numbness 
and loss of sensation of the hands, arms, 
left shoulder, right foot, and right toes 
are symptoms of the service-connected 
lumbar spine disability or whether they 
are symptoms of separate and distinct 
disabilities.  The examiner should 
provide the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for disabilities of the hands, 
arms, left shoulder, right foot and right 
toes.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




